Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 10, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. Claimant worked for a realty firm as an assistant bookkeeper for a two-week period when she left her employment. There is substantial evidence in the record to support the board’s finding that she left because she refused to accept as normal certain of her employer’s business procedures and believed that the office manager was misappropriating funds for which she might be held accountable. The record reveals that in claimant’s summary of interview she stated that she quit her job because she felt the manager was stealing. There is further evidence from the employer that the office manager was operating in normal office procedure. The board’s determination must, therefore, be upheld. Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Main and Reynolds, JJ., concur.